                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 RANDY WASHINGTON,
                                                        Civil Action No. 17-7243 (PGS)
                  Plaintiff,

         v.
                                                         MEMORANDUM OPINION
 CHARLES ELLIS, et al.,

                  Defendants.


BONGIOVANNI, United States Magistrate Judge

        This matter comes before the Court upon pro se Plaintiff Randy Washington’s

(“Plaintiff’s”) motion seeking leave to amend the pleadings in order to add eleven new defendants.

(Docket Entry No. 148). Defendants oppose Plaintiff’s motion on the grounds of undue delay and

prejudice. (Docket Entry No. 149). The Court has fully reviewed all arguments raised in favor of

and in opposition to Plaintiff’s motion to amend his Amended Complaint (“First Amended

Complaint” or “FAC”). The Court considers Plaintiff’s motion without argument pursuant to

L.Civ.R. 78.1(b). For the reasons set forth more fully below, Plaintiff’s motion to amend is

DENIED.

   I.         Background and Procedural History

        Plaintiff’s claims of constitutional violations under 42 U.S.C. § 1983 stem from his

allegations that he was injured while being restrained by Mercer County Sheriff’s Officers on June

29, 2017 after he hit his attorney and subsequently prevented from receiving adequate medical

care. (See generally FAC, Docket Entry No. 38). Plaintiff filed his original Complaint against

numerous defendants, including the Mercer County Correction Center (“MCCC”), the Mercer

County Sheriff, Warden Charles Ellis, Sergeant Timothy Friel, Lieutenant Christopher Zegarski,
Lieutenant Mark Lyszczak, and unidentified Mercer County Sheriff’s Officers and “Mercer

County Correction Center employees” on September 19, 2017. (Docket Entry No. 1). The District

Court granted Plaintiff’s in forma pauperis application on January 16, 2018. (Docket Entry No.

8). On May 15, 2018, the District Court dismissed the case against defendants MCCC, the Mercer

County Sheriff, Zegarski, and Lyszczak but allowed the rest of the claims to move forward.

(Docket Entry No. 11). Defendants Ellis and Friel answered the Complaint on July 12, 2018.

(Docket Entry No. 21).

        On August 28, 2018, Plaintiff filed a motion to amend the Complaint by adding a party but

failed to specify the party to be added. (Docket Entry No. 27). On September 5, 2018, Plaintiff

filed an additional motion to amend naming Sergeant Tamaine Grier as the party he wanted to add.

(Docket Entry No. 29). On October 29, 2018, the Court denied Plaintiff’s first motion to amend

but granted his second motion to amend the Complaint. (Docket Entry No. 31). Plaintiff filed his

First Amended Complaint on December 26, 2018. (Docket Entry No. 38). Although the Court

only granted Plaintiff permission to add Grier as a defendant, Plaintiff’s First Amended Complaint

not only added Grier but instead also added Dr. Michael Deehan, Deputy Warden Oliver, Zegarski,

and Lyszczak as defendants. 1 Defendants Ellis, Friel, and Grier (hereinafter “Defendants”)

answered the First Amended Complaint on February 6, 2019. (Docket Entry No. 39).

        Defendants then filed a motion for summary judgment on February 7, 2019, arguing that

Plaintiff had failed to exhaust his administrative remedies at the MCCC. (Docket entry No. 40).

Subsequently on September 20, 2019, the Court denied the Defendants’ motion for summary

judgment. (Docket Entry Nos. 86, 87).



1
  Oliver, Zegarski, and Lyszczak were served in April 2019 (Docket Entry No. 61) but never entered an appearance
in response. Zegarski and Lyszczak had previously been dismissed from the case by the District Court. (Docket
Entry No. 11).

                                                        2
         Deehan answered the First Amended Complaint on June 28, 2019. (Docket Entry No. 81).

On October 31, 2019, Deehan filed a motion for summary judgment. (Docket Entry No. 91). The

District Court later granted Deehan’s motion for summary judgment because of Plaintiff’s failure

to file an affidavit of merit as required by N.J. Stat. Ann. § 2A:53A-27. (Docket Entry Nos. 108,

109).

         On May 13, 2021, Plaintiff filed this motion to amend, seeking to add as the defendant

John and Jane Doe Mercer County Sheriff’s Officers Joel Adams, Joseph Dilissio, Mario Lanzetta,

Peter Tempesta, Terrance Upshur, and Jessica Senese and as the unidentified MCC Medical Staff

Jennifer Petrillo, Dr. Margarita Sheynberg, RN Rosa Lorenzo, LPN Ashley Phillips, and LRT

Darlene Pereksta. (Docket Entry No. 148). Defendants filed their opposition on May 18, 2021.

(Docket Entry No. 149).

   II.      Analysis

            A. Standard of Review

         Pursuant to Rule 15(a)(2), leave to amend the pleadings is generally granted freely. See

Foman v. Davis, 371 U.S. 178, 182 (1962); Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000).

Nevertheless, the Court may deny a motion to amend where there is “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of the amendment.” Id. However, where there is an absence of undue

delay, bad faith, prejudice or futility, a motion for leave to amend a pleading should be liberally

granted. Long v. Wilson, 393 F.3d 390, 400 (3d Cir. 2004).

         In deciding whether to grant leave to amend, “prejudice to the non-moving party is the

touchstone for the denial of the amendment.” Bechtel v. Robinson, 886 F.2d 644, 652 (3d Cir.



                                                3
1989) (quoting Cornell & Co., Inc. v. Occupational Health and Safety Review Comm’n, 573 F.2d

820, 823 (3d Cir. 1978)). To establish prejudice, the non-moving party must make a showing that

allowing the amended pleading would (1) require the non-moving party to expend significant

additional resources to conduct discovery and prepare for trial, (2) significantly delay the

resolution of the dispute, or (3) prevent a party from bringing a timely action in another

jurisdiction. See Long, 393 F.3d at 400. Delay alone, however, does not justify denying a motion

to amend. See Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir. 2001).

Rather, it is only where delay becomes “‘undue,’ placing an unwarranted burden on the court, or .

. . ‘prejudicial,’ placing an unfair burden on the opposing party” that denial of a motion to amend

is appropriate. Adams v. Gould Inc., 739 F.2d 858, 868 (3d Cir. 1984).

           B. Discussion

       It is well settled that “[a] pro se plaintiff is ‘entitled to a certain degree of leniency so as to

ensure that her case is decided on its merits rather than a procedural technical[ity].’” Okorie v.

Salem County Correctional Facility, Civil No. 12-1230 (JBS/AMD), 2012 WL 4611155, at *2

(D.N.J. Oct. 2, 2012) (quoting Pickney v. Sheraton Socy’ Hill, No. 93-5198, 1994 WL 37862, at

*2 (E.D.Pa. July 15, 1994)); see also Artis v. McCann, No. CIV A. 11-3613 WJM, 2013 WL

2481251, at *3 (D.N.J. June 10, 2013) (noting that pro se litigants are “held to a more lenient

standard than a licensed attorney” and, consequently, deeming contrary facts contained in

plaintiff’s Complaint and opposition to defendants’ motion for summary judgment denials of

defendants’ statement of facts). When reviewing any procedural delay in the instant case,

Plaintiff’s pro se status must be considered.          To determine whether Plaintiff’s proposed

amendments can be classified as “undue delay,” the Court examines Plaintiff’s actions throughout

these proceedings.



                                                   4
        As highlighted by Defendants in their opposition to this motion, “[i]n December 2018,

Plaintiff was provided the names of sheriff’s officers involved in his seizure and return to detention

on June 29, 2017.” (See Def. Brief at 2-3, Docket Entry No. 149). Similarly, on June 4, 2019,

Plaintiff was provided with all of his medical records from the MCCC, including the names of

medical staffers who treated him. (Id. at 1). 2 Since those disclosures, Plaintiff has made no attempt

to amend the pleadings to add as defendants these eleven individuals.

         Although the time lag is significant, time cannot be the sole determining factor for the

Court. Given the limitations on library access, it is reasonable to expect procedural delay that

would not be customary of practicing attorneys. (See Docket Entry Nos. 146, 147). However, the

Court agrees with Defendants that the delay in adding these individuals as defendants constitutes

undue delay at this point. Although representing himself pro se, Plaintiff has exhibited a high

level of competence and diligence through his correspondence with this Court, and he even

previously successfully filed a motion to amend the Complaint.                  The sheer volume of

correspondence from Plaintiff on the docket demonstrates his ability to make requests of the Court

and prosecute this case. Although the customary practices of an attorney cannot be the barometer

for what constitutes undue delay here, Plaintiff has exhibited sufficient aptitude throughout this

litigation that a delay of more than two years in filing a motion to amend cannot be tolerated and

constitutes undue delay.

        Next, the Court looks at whether Plaintiff’s motion to amend would be unduly prejudicial

to Defendants. Defendants argue that granting the motion would force them to bear the expense

of additional resources as new defendants respond to the pleadings and additional discovery



2
 The Court also notes that Plaintiff’s original Complaint and First Amended Complaint did not allege
improper and negligent medical care by the medical staff and instead argued that various officers and
administrators denied him access to medical care.

                                                    5
proceeds against defendants forced to try to piece together these events from years earlier and

potentially defend against new claims of medical malpractice not previously alleged. (Def. Brief

at 6). Adding Dr. Petrillo, RN Sheynberg, and LPN Lorenzo would also require Plaintiff to

produce an affidavit of merit against them (something he previously failed to do against Dr.

Deehan), and where the proposed defendants are contract employees of the MCCC, their employer

would also need to be added to the case. (Id.) In addition, as Defendants argue, they cannot even

identify Ashley Phillips or her connection to this matter, and Hon. Darlene Pereksta, J.S.C., is the

New Jersey Superior Court judge who presided at Plaintiff’s criminal trial. (Id.) Granting the

motion would significantly delay any possible resolution to the litigation, which has already been

pending for many years. The Court agrees with Defendants that these delays and additional

burdens would constitute undue prejudice.

           Based on the foregoing, the Court denies Plaintiff’s motion to amend the pleadings. When

delay places an unfair burden on the opposing party and is prejudicial against the non-movant,

denial of a motion to amend is appropriate. Adams, 739 F.2d at 868. 3

    III.      Conclusion

           For the reasons stated above, Plaintiff’s motion to file a Second Amended Complaint is

DENIED. An appropriate Order follows.


Dated: July 15, 2021

                                                  /s Tonianne J. Bongiovanni
                                                 HON. TONIANNE J. BONGIOVANNI
                                                 UNITED STATES MAGISTRATE JUDGE




3
 Although Plaintiff also cites to Fed. R. Civ. P 19(a) to justify his motion to amend, the proposed
defendants are not required parties under that provision.

                                                     6
